IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF

N. CASE NO. 5:19-CR-50070

JOSE MARIN-BASTIAN DEFENDANT
ORDER

 

Currently before the Court is the Report and Recommendation (Doc. 17) filed in
this case on August 21, 2019, by the Honorable Erin L. Wiedemann, Chief United States
Magistrate Judge for the Western District of Arkansas. Both parties have waived the right
to object to the Report and Recommendation for the purpose of expediting acceptance of
the guilty plea in this matter. (Doc. 16, J 3).

The Court has reviewed this case and, being well and sufficiently advised, finds as
follows: the Report and Recommendation is proper and should be and hereby is
ADOPTED IN ITS ENTIRETY. Accordingly, Defendant’s guilty plea is accepted. The
written plea agreement will be subject to a approval by the undersigned at sentencing.

IT IS SO ORDERED on this t) day of August, 2019.

  
  

 

Mac far =SDISTRICT JUDGE
